Citation Nr: 1627232	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1968.

This matter comes before the Board of Veterans Appeals (Board) from a June 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 50 percent for PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a substantive appeal (VA Form 9) received in September 2012, the Veteran requested a videoconference hearing.  In January 2016, he was advised that a videoconference hearing had been scheduled at the RO, before a Veterans Law Judge, in February 2016.  The Veteran did not report for the scheduled hearing.  In March 2016, the Veteran's representative advised that the Veteran wished to reschedule the hearing that he missed on February 25, 2016, citing that the Veteran was not able to arrange for transportation in time to appear at the hearing.  

In light of the foregoing, another videoconference hearing should be scheduled.  The Veteran should be advised, however, that he must notify the RO prior to the scheduled hearing if he cannot attend the hearing, otherwise it will not be rescheduled a second time.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge, as the docket permits.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report for the hearing without advance notice, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

